                                  1

                                  2

                                  3

                                  4                                  UNITED STATES DISTRICT COURT

                                  5                                 NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      UNITED STATES OF AMERICA,
                                                                                         Case No. 11-cr-00426-PJH-1
                                  8                    Plaintiff,

                                  9              v.                                      ORDER GRANTING MOTION FOR
                                                                                         EARLY TERMINATION
                                  10     THOMAS FRANCIOSE,
                                                                                         Re: Dkt. No. 59
                                  11                   Defendant.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Before the court is the unopposed motion of defendant Thomas Franciose for early

                                  15   termination of probation. Dkt. no. 59. The government has filed a statement of non-

                                  16   opposition, dkt. no. 61, and the Probation Office has submitted a response stating that it

                                  17   has no objections to early termination of defendant’s probation. Early termination of

                                  18   probation is governed by 18 U.S.C. § 3564, which provides that after considering the

                                  19   factors set forth in § 3553(a), to the extent they are applicable, the court may “terminate a

                                  20   term of probation previously ordered and discharge the defendant at any time after the

                                  21   expiration of one year of probation in the case of a felony, if it is satisfied that such action

                                  22   is warranted by the conduct of the defendant released and the interest of justice.” The

                                  23   § 3553(a) factors include “the nature and circumstances of the offense, the need for

                                  24   deterrence, the need to protect the public, the need to provide defendant with training or

                                  25   medical care, and the relevant provisions of the Sentencing Guidelines.” United States v.

                                  26   Gross, 307 F.3d 1043, 1044 (9th Cir. 2002).

                                  27          Defendant has completed approximately one year and seven months of his three-

                                  28   year term of probation. At age 72, defendant is retired and suffers from heart, eye and
                                  1    back issues, and he has attempted to obtain residency in Australia to be closer to his

                                  2    daughter and grandchildren who live there. Having considered defendant’s request and

                                  3    the relevant § 3553(a) factors, in light of the recommendations of the Probation Office

                                  4    and the non-opposition by the government, the court finds that early termination of

                                  5    probation is warranted by defendant’s conduct and the interest of justice. In particular,

                                  6    defendant’s advanced age and health problems make it difficult to be separated from his

                                  7    family abroad and it is not feasible for him to apply for a visa to live in Australia to be

                                  8    closer to his family while he remains on probation.

                                  9           Accordingly, defendant’s motion for early termination of probation is GRANTED.

                                  10   Defendant Thomas Franciose’s probation, ordered in the above-captioned case, is

                                  11   hereby ORDERED TERMINATED.

                                  12          IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13   Dated: June 21, 2019

                                  14
                                                                                     PHYLLIS J. HAMILTON
                                  15                                                 United States District Judge
                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      2
